Citation Nr: 0808582	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-12 176A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for a split in the 
abdomen.

4.  Entitlement to service connection for sickle cell trait.

5.  Entitlement to service connection for arthritis of the 
arms, shoulder, ankles, and neck.  

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The claim has been transferred to the San Juan, the 
Commonwealth of Puerto Rico RO.  

In December 2007, the veteran testified before the 
undersigned in Washington, D.C., at a Board hearing.

Issues #4-8 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus is not attributable to service.  

2.  The veteran does not have anemia.  

3.  The veteran does not have a split in the abdomen.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Anemia was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

3.  A split in the abdomen was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, a 
letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, Social Security Administration 
(SSA) records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in February 2001.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

The Board notes that during the veteran's hearing, she made 
allegations regarding the adequacy of the VA examinations due 
to an apparent lack of access to the claims file.  The Board 
has determined, taking into account this allegation as well 
as other considerations, that issues #4-8 must be remanded 
for additional development including a new VA examination.  
However, the appeal as to the issues of service connection 
for service connection for tinnitus, anemia, and a split in 
the abdomen, may proceed on the merits.  

The standards of the Court's recent decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under 
McLendon, VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

Even if the claims file was not reviewed by the VA examiner, 
the record (as discussed below) shows that tinnitus is due to 
a tumor which has not been service-connected and the veteran 
does not have anemia or a split in the abdomen.  Since the 
veteran does have diagnoses of the other claimed 
disabilities, the Board is remanding those issues for 
clarification regarding their etiologies.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran contends that she has tinnitus, anemia, and a 
split in her abdomen which are etiologically related to 
service.  

The veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  In addition, the veteran is a 
non-practicing nurse so she has some level of medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet App 303 
(2007).

As noted, the veteran is competent to report her medical 
complaints that she has observed and those to which she had 
medical expertise.  The Board is mindful of the veteran that 
the veteran has suffered from a brain tumor and, by her own 
admission, has residual memory deficit.  

A review of the service medical records reveals no 
complaints, finding, treatment or diagnosis of tinnitus, 
anemia, or a split in the abdomen.  Although the veteran 
delivered her children via Cesarean section, there is no 
evidence of residual abdominal "split" disability.  The 
veteran's separation examination was negative for any of the 
claimed disabilities.  

It is significant to note that the veteran complained of 
medical problems during service and was treated for medical 
issues during service.  However, she did not complain of 
tinnitus, anemia, or a split in her abdomen.  

The silence and the normal findings constitute negative 
evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Thus, the absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran suffered from tinnitus, anemia, or a split 
in her abdomen in service which resulted in chronic 
disability or persistent symptoms thereafter.  

The veteran was discharged from service in October 1988.  She 
filed a claim for VA benefits in 2000, over a decade later.  
A veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim.  Shaw v. 
Principi, 3 Vet. App. 365 (1992).

The post-service record shows that in March 1996, the veteran 
began having headaches.  The veteran also began having 
tinnitus in September 1996, particularly on the right side.  
An October 1996 magnetic resonance imaging (MRI) revealed a 
mass in the area of the clivus.  A computerized tomography 
(CT) revealed a probable tumor.  The veteran underwent a 
removal of a clival tumor in December 1996.  However, even 
after the surgery, she continued to have persistent tinnitus.  
In June 1997, the veteran underwent a MRI of the brain which 
revealed a stable appearance in the region of the clivus and 
the para-nasal sinuses.  In an October 2000 private medical 
report of R.R.A., M.D., it was indicated that the veteran 
continued to experience tinnitus as well as other symptoms 
following the clivus tumor.  

With regard to anemia, in 1994, the veteran was noted to have 
anemia and a fibroid uterus as well as a possible ovarian 
cyst.  She underwent a dilation and cutterage (D  and C) and 
diagnostic laparoscopy and peritoneal washing and lysis of 
adhesions.  In 1996, the veteran experienced continuous 
vaginal bleeding for 3 weeks.  She also had a fibroid uterus 
and adenomatous hyperplasia of endometrium.  She underwent a 
D and C in August 1996.  In October 1997, the veteran was 
admitted to hospitalization for menometrorrhagia and anemia 
to undergo a total abdominal hysterectomy which was 
performed.  In an October 2000 private medical report of 
R.R.A., M.D., it was indicated that the veteran's anemia 
resolved after she underwent the hysterectomy.  

In February 2001, the veteran was afforded a VA examination.  
Her abdomen was examined.  She was normal to inspection and 
had bowel sounds in all there quadrants.  On palpation, there 
was no hepatosplenectomegaly or other masses.  The abdomen 
was non-tender and non-distended.  The veteran was not 
diagnosed as having any gastrointestinal or abdominal split 
nor was any such disability shown on examination.  The 
examiner also noted that the record showed increasing 
tinnitus in her record, but not on the current examination.  
There was no anemia shown on examination.  

In sum, tinnitus was diagnosed approximately 8 years after 
service, was related to a clivus tumor, and has unfortunately 
remained even after the tumor was excised.  The veteran is 
not service-connected for the clivus tumor.  The service 
medical records are negative for any complaints, findings, 
treatment, or diagnosis of tinnitus.  Although the veteran is 
a nurse, her opinion that tinnitus is due to service is 
outweighed by the other competent medical evidence which 
clearly shows that there were no inservice findings of 
tinnitus and that the onset of the tinnitus was in 
conjunction with the clivus tumor in 1996.  That medical 
evidence is more probative than the veteran's opinion.  
Therefore, the preponderance of the evidence is against this 
claim of service connection.  

With regard to anemia, the veteran had anemia in conjunction 
with gynecological problems beginning around 1994.  Although 
the veteran is a nurse, her opinion that she has anemia due 
to service is outweighed by the other competent medical 
evidence which clearly shows that the anemia was present 
post-service and resolved with her hysterectomy.  That 
medical evidence is more probative than the veteran's 
opinion.  

In McClain v. Nicholson, 21 Vet App 319 (2007), the Court 
held that the requirement that a current disability be 
present is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of 
the claim" (emphasis added).  Under such circumstances, 
provided the resolved disability is related to service, a 
claimant would be entitled to consideration of staged 
ratings.  However, a nexus to service is still required.  In 
this case, anemia was not present during the pendency of the 
claim and the more probative evidence of record establishes 
that it was not related to service.  

With regard to an abdominal split, the veteran has delivered 
children via Cesarean section.  However, no residual 
abdominal/gastrointestinal disability was identified on 
separation.  Further, the post-service VA examination shows 
that there is no current abdominal/gastrointestinal 
disability.

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  In this case, the veteran does not have anemia or a 
gastrointestinal split.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for tinnitus is denied.

Service connection for anemia is denied.

Service connection for a split in abdomen is denied.


REMAND

Sickle Cell Trait

Sickle cell trait alone, without a history of directly 
attributable pathological findings, is not a ratable 
disability.  Under Diagnostic Code 7714, asymptomatic sickle 
cell anemia, established case in remission, but with 
identifiable organ impairment warrants a 10 percent 
evaluation.  The associated Note states that sickle cell 
trait alone, without a history of directly attributable 
pathological findings, is not a ratable disability.  Cases of 
symptomatic sickle cell trait are to be forwarded to the 
Director, Compensation and Pension Service, for consideration 
under 38 C.F.R. § 3.321(b)(1).  See 38 C.F.R. § 4.117, 
Diagnostic Code 7714.

In this case, the service medical records show that the 
veteran was noted to have sickle cell trait during service in 
October 1979.  Post-service, a June 1997 medical record 
questioned whether the veteran had ever been noted to have 
sickle cell trait.  It is unclear if the veteran has any 
symptomatic sickle cell trait and directly attributable 
pathological findings.  Accordingly, the veteran should be 
afforded a VA examination to make this assessment.  


Arthritis of the Arms, Shoulder, Ankles, and Neck

The veteran has been diagnosed as having polyarthritis.  As 
noted, the veteran's representative made allegations that the 
February 2001 VA examination did not include a review of the 
claims file in order to render an etiological opinion.  As 
such, the veteran should be afforded a VA examination to 
determine if current diagnosis of polyarthritis is related to 
service or is arthritis was manifest within one year of 
service discharge.  


Right Shoulder Disability

Post-service medical records show that the veteran has non-
specific densities of the proximal right humerus and the 
veteran complains of right shoulder pain.  As noted, the 
veteran's representative made allegations that the February 
2001 VA examination did not include a review of the claims 
file in order to render an etiological opinion.  As such, the 
veteran should be afforded a VA examination to determine if 
any right shoulder disability is related to service.  


PTSD

The February 2001 VA examination diagnosed the veteran as 
having a depressive disorder and PTSD, but there was no chart 
available for review.  Thereafter, medical evidence shows 
that the veteran might not have PTSD.  The veteran should be 
afforded a new examination which includes a review of the 
claims file.  The examiner should resolve whether or not the 
veteran has PTSD.  In the event that the veteran has PTSD or 
any other psychiatric impairment, the examiner should provide 
the etiological basis for that diagnosis.  


Asbestosis

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended.  The new M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 
3, 1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and 
the claimed disease,  keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  Thus, VA must 
analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993).  As noted, the latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases. Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part VI, para. 7.21(d) provides that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.

In this case, the record shows that the RO has not complied 
with M21-1 procedures.  The veteran has not been sent the 
appropriate letter regarding alleged asbestos exposure.  In 
the event that it is determined that the veteran has a 
documented history of probable asbestos exposure during 
service, the veteran should be afforded a VA examination.  
The examiner should opine if the veteran currently has a 
respiratory disability which is attributable to service to 
include probable asbestos exposure during service.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Send the veteran a letter in 
compliance with DVB Circular and M21-1, 
Part VI regarding alleged asbestos 
exposure.  

2.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  A rationale for any 
opinion expressed should be provided.  

With regard to sickle cell trait, the 
examiner should determine if the veteran 
has any symptomatic sickle cell trait and 
directly attributable pathological 
findings.

With regard to polyarthritis, the 
examiner should opine as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
arthritis is related to service or was 
manifest within one year or service 
discharge.

With regard to a right shoulder 
disability, the examiner should determine 
if the veteran has a current disability 
and, if so, the examiner should opine as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current 
disability is related to service.  

With regard to PTSD, the examiner should 
resolve the exact nature and diagnosis of 
any current psychiatric disability.  
Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM IV.  
The examiner should specifically identify 
the verified stressor(s) which is(are) 
responsible for PTSD, if diagnosed.  
Additionally, if the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be provided 
as to whether such psychiatric disability 
is more likely than not, less likely than 
not, or at least as likely as not related 
to service.

With regard to asbestosis, the examiner 
should opine whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that the veteran 
currently has a chronic respiratory 
disability that is attributable to 
service to include probable asbestos 
exposure during service.

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record and taking into 
consideration M21-1, Part VI with regard 
to the asbestosis claim.  If any issue 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case as to any issue remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


